Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

19. (Currently amended) 	A method of patterning a substrate using an imprint apparatus, the method comprising:  	causing a resist dispensing device to dispense droplets of a resist onto a first region and a second region of a surface of a substrate;  	moving at least one of a substrate stage and a template state to press a patterned region of an imprint template into the resist in the first region;  	causing a curing unit to cure the resist on the surface;  	moving at least one of the substrate stage and the template stage to remove the imprint template from the cured resist;  	acquiring an image of the resist in the second region; and  	evaluating the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor renders obvious a method of patterning a substrate comprising, in combination with the remaining claim elements, 	dispensing droplets of a resist onto a first region and a second region of a surface;   	pressing a patterned portion of an imprint template into the resist in the first region; curing the resist on the surface;  	removing the imprint template from the resist; 	acquiring an image of the resist in the second region; and  	evaluating the wettability of the resist based on the acquired image, wherein  	the patterned portion of the imprint template is on a protruded surface and the resist in the second region is not in contact with the protruded surface when the patterned portion is pressed into the resist in the first region. 	Similarly, the prior art of record neither teaches nor renders obvious an apparatus configured to carry out the method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853